Citation Nr: 0415034	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  97-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to 
February 1981.  He died on October [redacted], 1995.  The appellant 
in this matter is the veteran's surviving spouse.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 1999, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, for issuance of a statement of the case 
as to previously denied intertwined claims for accrued 
benefits and readjudication of the appellate issue.  On 
remand, the RO in rating action of July 2002 granted 
entitlement to accrued benefits based on pending claims for 
service connection for a left shoulder disorder, as well as 
bilateral arm and leg disabilities, and special monthly 
compensation based on housebound criteria.  It also found 
that the appellant met the basic eligibility for Dependents' 
Educational Assistance.  Claims for accrued benefits based on 
pending claims for service connection for a bilateral carpal 
tunnel syndrome, a bilateral foot disorder, and for residuals 
of a left hip replacement were denied.  The case has since 
been returned to the Board for further review.  

This matter is herein REMANDED once again to the RO and such 
remand is via the Appeals Management Center in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the appellant of any further action required on her part.  


REMAND

It is argued by and on behalf of the appellant that the RO 
has failed to complete each of the directives set forth by 
the Board in its July 1999 remand, in contravention of the 
holding in Stegall v. West, 11 Vet.App. 268, 270-71 (1998).  
The undersigned agrees that the RO has failed to readjudicate 
the appellant's claim for entitlement to service connection 
following its actions on the pending claims for accrued 
benefits.  Remand for corrective action by the RO is thus in 
order.  

Notice is also taken that no efforts have been made to date 
to advise the appellant of the existence of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as to the appellate issue.  Among 
other things, this law, effective from November 2000, 
redefined and expanded the obligations of VA with respect to 
its duties to assist and notify claimants.  As well, 
pertinent changes to the United States Code of Federal 
Regulations were made in response to the VCAA, including 
those to 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2003).  
Further actions to ensure compliance with the VCAA and its 
implementing are found to be needed.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the appellant of what information and 
evidence are needed to substantiate her 
claim of entitlement to service 
connection for the cause of the veteran's 
death.  The appellant must be notified of 
what specific portion of that evidence VA 
will secure, and what specific portion 
she herself must submit.  The RO should 
advise the appellant to submit all 
pertinent evidence not already on file 
that is held in her possession.  If 
requested, VA will assist her in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that she 
provides sufficient, identifying 
information and written authorization.  
Finally, the RO must address the question 
of whether notice was furnished outside 
the chronological sequence set forth in 
the above-cited statutes and regulation, 
and, if so, whether or not the appellant 
has been prejudiced thereby.

2.  The RO must thereafter readjudicate 
the appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death, based on all of the 
evidence on file and all governing legal 
authority, including the VCAA, its 
implementing regulations, and the 
jurisprudence interpretive thereof.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




